 



EXHIBIT 10.1

(PICTURE) [l12624al1262403.jpg]

JON BARNES
VICE PRESIDENT OF
MARKETING AND SALES

                        April 1, 2004

Mr. Randy Ruhlman
Ruhlman Motor Sports
2403 Deer Track Lane
Greensboro, NC 27455

Hi Randy:

I’d like to tell you how pleased we are to return as your primary sponsor for
the Trans-Am Series in 2004. The car continues to provide incredible name
recognition and heightened visibility for both PLP® and the COYOTE® Closure
series of fiber optic closure products. We’re eager to see what the season holds
for you!

As we discussed, PLP is committed to paying a sponsorship fee of $658,000 for
the 2004 season to Ruhlman Motorsports. I know of no other practical method to
reach and partner with our customers in such an exciting, but cost effective,
manner.

Enclosed is the first payment of $300,000 to be credited towards the 2004
sponsorship fee. The payment schedule for the remainder of the 2003 fee is as
follows:

April 2004 — $158,000

May 2004 — $100,000
June 2004 — $100,000



--------------------------------------------------------------------------------



 



Randy, we look forward to employing this unique venue as an exciting way to
build stronger relationships with many of our key customers. We also hope to use
the small group approach again this year. Clearly, these smaller, more
self-contained events make a tremendous impression on a group of customers.
There is nothing more exciting than a “behind the scenes” view of a professional
sporting event. This, coupled with the generous helping of special attention the
customers receive from you and Cristi, goes a long way in building and
strengthening customer relationships. We truly appreciate your efforts and warm
hospitality.

We look forward to working with you and Cristi, and your team this season.



  Best regards,     (-s- Jon Barnes) [l12624al1262404.jpg]
    Jon Barnes

RJB:jkj

cc: J. R. Ruhlman, R. G. Ruhlman

bcc: E. R. Graef, W. H. Haag